Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendments filed on 02/23/2021 wherein Claims 1, 2-8, 10-15, and 17-20 are pending. Claims 2, 9, and 16 have been cancelled.

 Response to Arguments
Applicant’s arguments, see Remarks, filed 02/23/2021, with respect to Claims objections and 35 U.S.C. 112(b) rejection, have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejection of the previous Office Action have been withdrawn. 
Applicant’s arguments with respect to claims 1, 2-8, 10-15, and 17-20 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-8, 10 – 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20190187168 to Mukai et al. (hereinafter Mukai) in view of US9665094 to Russell (hereinafter Russell).
Regarding Claim 1: The reference of Mukai teaches:
“A method, by one or more processors, for using an unmanned aerial system (UAS), comprising: ”(para 0007 – “a wind estimation system according to the present invention includes movement instruction means for instructing an unmanned aerial vehicle (UAV) to move”; para 0028 – “The control unit 11 includes, for example, one or more microprocessors”);
“determining the micro-weather conditions at the selected location and altitude” (the size of golf course of Mukai is interpreted as the size of micro-weather condition, added by examiner; para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”.)
Mukai is silent on:
“receiving a request to determine micro-weather conditions at a selected location and altitude; 
determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request; 
responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude; and 
utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions and at least a second of the plurality of sensor devices obtains information used to deduce the micro-weather conditions”.  
However, Russell in the same field of endeavor discloses:
“receiving a request to determine micro-weather conditions at a selected location and altitude” (Abstract  – “Embodiments relate to a container that can be installed at a remote location, detect a disaster event (interpreted as the detection was requested, added by examiner), and automatically deploy a UAV. In response to detection of the disaster event, such a container may be configured to: (i) determine whether or not one or more weather conditions affecting operation of an unmanned aerial vehicle (UAV) are conducive to deployment of the UAV to fly to the first geographic area, (i.e. selected location and altitude)”); 
“determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request” (Col.2, ll. 14 – 17 - “determining, based on second data, whether or not one or more weather conditions affecting operation of a UAV are conducive to deployment of the UAV to fly to the first geographic area”);
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude” (Fig. 9; Col. 2, ll.17 – 24 - “(b) if the one or more conditions are conducive to deployment of the UAV, then deploying the UAV to fly to the first geographic area; and (c) if the one or more conditions are not conducive to deployment of the UAV, then monitoring the second data until it is determined that the one or more conditions are conducive to deployment of the UAV, and then deploying the UAV to fly to the first geographic area”); and 
“determining the micro-weather conditions at the selected location and altitude utilizing a plurality of sensor devices associated with the dispatched UAS” (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”; Col. 16, ll. 3 – 8 - “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”), 
“wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”) and 
“at least a second of the plurality of sensor devices obtains information used to deduce the micro-weather conditions” (Col. 16, ll. 9-14 – “Additionally or alternatively, a container 600 may be communicatively coupled to one or more remote anemometers (i.e. sensors, added by examiner) at one or more remote locations. In either case, data from anemometers may be used to detect disaster events such as hurricanes, tropical storms, and/or tornadoes, among other possibilities”; Col. 2, ll. 26 – 29 - “(i) receiving, at a control system for a UAV deployment system, sensor data corresponding to a first geographic area, wherein the sensor data comprises first wind data”; Col. 15, ll. 29 – 33 - “such communication systems 608 may allow the container 600 to communicate with remote sensor systems and/or remote data services (e.g., a weather service), and/or to transmit data acquired by UAV 602 during a flight to a remote location where it can be used, e.g., for relief efforts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 3:  The Mukai/Russell combination disclose the method of claim 1 (see the rejection for claim 1).
Mukai further discloses:
“collecting data relating to the micro-weather conditions using the one or more sensor devices associated with the UAS“ (para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”).  
Mukai is silent on “plurality of sensor devices” and “wherein the data includes the actual weather measurements and the information”.  
However, Russell discloses:
“plurality of sensor devices” (Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”) and
“wherein the data includes the actual weather measurements and the information” (Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in 
Regarding Claim 4:  The Mukai/Russell combination disclose the method of claim 3 (see the rejection for claim 3).
Mukai further discloses:
“storing the collected data in a repository” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and 
”generating a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).
Regarding Claim 5:  The Mukai/Russell combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further teaches:
“further including scheduling the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). ….In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Mukai is silent on “the plurality of sensor devices associated with the UAS”.
Russell further discloses:
“the plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in 
Regarding Claim 6:  The Mukai/Russell combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further teaches:
“redirecting the UAS to operate in the selected location and altitude, wherein the determining the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs after the redirecting the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).
Mukai is silent on “the plurality of sensor devices associated with the UAS”.
Russell further discloses:
“the plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 7:  The Mukai/Russell combination discloses the method of claim 1 (see the rejection for claim 1).
Mukai further teaches:
“the determining the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs while the UAS is traveling or within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).  
Mukai is silent on “the plurality of sensor devices associated with the UAS”.
Russell further discloses:
“the plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 8: Mukai teaches:
“A system, using an unmanned aerial system (UAS) in a computing environment, comprising: one or more processors with executable instructions that when executed cause the system to: “(para 0007 – “a wind estimation system according to the present invention includes movement instruction means for instructing an unmanned aerial vehicle (UAV) to move”; para 0028 – “The control unit 11 includes, for example, one or more microprocessors. The control unit 11 executes processing according to programs and data stored in the storage unit 12. The storage unit 12 includes a main storage unit and an auxiliary storage unit”). 
Mukai is silent on:
“receive a request to determine micro-weather conditions at a selected location  and altitude, determine whether any current weather data observed at the selected location and altitude is sufficient to respond to the request; responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatch the UAS to the selected location and altitude; and determine the micro-weather conditions at the selected location and altitude utilizing a plurality of sensor devices associated with the dispatched UAS, wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions and at least a second of the plurality of sensor devices obtains information used to deduce the micro-weather conditions”.
However, Russell further discloses:
“receiving a request to determine micro-weather conditions at a selected location and altitude” (Abstract  – “Embodiments relate to a container that can be installed at a remote location, detect a disaster event (interpreted as the detection was requested, added by examiner), and automatically deploy a UAV. In response to detection of the disaster event, such a container may be configured to: (i) determine whether or not one or more weather conditions affecting operation of an unmanned aerial vehicle (UAV) are conducive to deployment of the UAV to fly to the first geographic area, (i.e. selected location and altitude)”); 
“determining whether any current weather data observed at the selected location and altitude is sufficient to respond to the request” (Col.2, ll. 14 – 17 - “determining, based on second data, whether or not one or more weather conditions affecting operation of a UAV are conducive to deployment of the UAV to fly to the first geographic area”);
“responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatching the UAS to the selected location and altitude” (Fig. 9; Col. 2, ll.17 – 24 - “(b) if the one or more conditions are conducive to deployment of the UAV, then deploying the UAV to fly to the first geographic area; and (c) if the one or more conditions are not conducive to deployment of the UAV, then monitoring the second data until it is determined that the one or more conditions are conducive to deployment of the UAV, and then deploying the UAV to fly to the first geographic area”); and 
“determining the micro-weather conditions at the selected location and altitude utilizing a plurality of sensor devices associated with the dispatched UAS” (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”; Col. 16, ll. 3 – 8 - “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container
“wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”) and 
“at least a second of the plurality of sensor devices obtains information used to deduce the micro-weather conditions” (Col. 16, ll. 9-14 – “Additionally or alternatively, a container 600 may be communicatively coupled to one or more remote anemometers (i.e. sensors, added by examiner) at one or more remote locations. In either case, data from anemometers may be used to detect disaster events such as hurricanes, tropical storms, and/or tornadoes, among other possibilities”; Col. 2, ll. 26 – 29 - “(i) receiving, at a control system for a UAV deployment system, sensor data corresponding to a first geographic area, wherein the sensor data comprises first wind data”; Col. 15, ll. 29 – 33 - “such communication systems 608 may allow the container 600 to communicate with remote sensor systems and/or remote data services (e.g., a weather service), and/or to transmit data acquired by UAV 602 during a flight to a remote location where it can be used, e.g., for relief efforts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in 
Regarding Claim 10:  The Mukai/Russell combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“the executable instructions further collect data relating to the micro-weather conditions using the one or more sensor devices associated with a UAS”( Fig. 6; para 0069 – “FIG. 6 is a flow chart showing an example of processing executed in the wind estimation system. The processing shown in FIG. 6 is executed when the control unit 11 operates in accordance with a program stored in the storage unit 12 and the control unit 21 operates in accordance with a program stored in the storage unit 22”; para 0026 – “the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”).
Mukai is silent on “the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information”.
Russel further discloses:
“the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information” “plurality of sensor devices” (Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”) and
“wherein the data includes the actual weather measurements and the information” (Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 11:  The Mukai/Russell combination discloses the method of claim 10 (see the rejection for claim 10).
Mukai further discloses:
”wherein the executable instructions further: store the collected data in a repository; and” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”)
“generate a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).
Regarding Claim 12:  The Mukai/Russell combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“the executable instructions further schedule the UAS to operate in the selected location and altitude, wherein the determining the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs after the scheduling the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format. In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction).
Mukai is silent on “the plurality of sensor devices associated with the UAS”.
Russell further discloses:
“plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 13:  The Mukai/Russell combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
”wherein the executable instructions further redirect the UAS to operate in the selected location and altitude, wherein the determining the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs after the redirecting the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”)
Mukai is silent on: “the plurality of sensor devices associated with the UAS”.
Russell further discloses: 
“the plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 14:  The Mukai/Russell combination discloses the method of claim 8 (see the rejection for claim 8).
Mukai further discloses:
“wherein the executable instructions further determines the micro-weather conditions utilizing the one or more sensor devices associated with the UAS occurs while the UAS is When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).
Mukai is silent on: “the plurality of sensor devices associated with the UAS”.
Russell further discloses: 
“the plurality of sensor devices associated with the UAS” (Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 15: Mukai discloses:
“A computer program product for, by one or more processors, using an unmanned aerial system (UAS) in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code A program according to the present invention causes a computer to function as movement instruction means for instructing a UAV to move, the UAV including a sensor unit that detects information about a position change, fall control means for causing the UAV to free fall after the UAV moves according to the instruction of the movement instruction means, and estimation means for estimating at least one of a wind direction and a wind speed at a fall position based on the information about the position change detected by the sensor unit during a fall of the UAV”);
“an executable portion that determine micro-weather conditions at a selected location and altitude utilizing one or more sensor devices associated with the UAS” (para 0016 – “the wind estimation system further includes measuring position receiving means for receiving, from a user, an instruction of a location to measure wind”; para 0040 – “the measuring position is specified by the latitude/longitude information and the altitude information”; para 0102 – “although the case in which the wind estimation system 1 is used in a golf course is taken as an example, the wind estimation system 1 may be used for measuring wind at any position, and applied to various purposes other than golf. For example, the wind estimation system 1 may be used for measuring wind in sports or leisure other than golf, or measuring wind at any position, such as on the water”).
Mukai is silent on:
“an executable portion that receives a request to determine micro-weather conditions at a selected location and altitude;  an executable portion that determines whether any current weather data observed at the selected location and altitude is sufficient to 
However, Russell further discloses:
“an executable portion that receives a request to determine micro-weather conditions at a selected location and altitude” (Abstract  – “Embodiments relate to a container that can be installed at a remote location, detect a disaster event (interpreted as the detection was requested, added by examiner), and automatically deploy a UAV. In response to detection of the disaster event, such a container may be configured to: (i) determine whether or not one or more weather conditions affecting operation of an unmanned aerial vehicle (UAV) are conducive to deployment of the UAV to fly to the first geographic area, (i.e. selected location and altitude)”);   
“an executable portion that determines whether any current weather data observed at the selected location and altitude is sufficient to respond to the request” (Col.2, ll. 14 – 17 - “determining, based on second data, whether or not one or more weather conditions affecting operation of a UAV are conducive to deployment of the UAV to fly to the first geographic area”
“an executable portion that, responsive to determining the current weather data is not sufficient to respond to the request according to a weather data threshold, dispatches the UAS to the selected location and altitude” (Fig. 9; Col. 2, ll.17 – 24 - “(b) if the one or more conditions are conducive to deployment of the UAV, then deploying the UAV to fly to the first geographic area; and (c) if the one or more conditions are not conducive to deployment of the UAV, then monitoring the second data until it is determined that the one or more conditions are conducive to deployment of the UAV, and then deploying the UAV to fly to the first geographic area”); and
utilizing a plurality of sensor devices associated with the dispatched UAS (Col. 11, ll. 4 - 11 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors, which may provide input that the navigation module 515 utilizes to navigate autonomously or semi-autonomously to the specific location of a person”); 
“wherein at least a first of the plurality of sensor devices obtains actual weather measurements associated with the micro-weather conditions” (Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”) and 
“at least a second of the plurality of sensor devices obtains information used to deduce the micro-weather conditions” (Col. 16, ll. 9-14 – “Additionally or alternatively, a container 600 may be communicatively coupled to one or more remote anemometers (i.e. sensors, added by examiner) at one or more remote locations. In either case, data from anemometers may be used to detect disaster events such as hurricanes, tropical storms, and/or tornadoes, among other possibilities”; Col. 2, ll. 26 – 29 - “(i) receiving, at a control system for a UAV deployment system, sensor data corresponding to a first geographic area, wherein the sensor data comprises first wind data”; Col. 15, ll. 29 – 33 - “such communication systems 608 may allow the container 600 to communicate with remote sensor systems and/or remote data services (e.g., a weather service), and/or to transmit data acquired by UAV 602 during a flight to a remote location where it can be used, e.g., for relief efforts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 17: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that: collects data relating to the micro-weather conditions using the plurality of sensor devices associated with the UAS” (para the wind estimation system 1 includes an unmanned aerial vehicle (UAV) 10 and a user terminal 20. The UAV 10 and a user terminal 20 are connected to each other such that data can be transmitted and received”; para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22 may be provided to the storage unit 12 or the storage unit 22 through a network.”);  
 “stores the collected data in a repository; and” (para 0035 – “The programs and data described as being stored in the storage unit 12 or the storage unit 22”); and
“generates a micro-weather report according to the collected data stored in the repository” (para 0059 – “the data storage unit 30 stores association of acceleration, a wind direction, and a wind speed, and the estimation unit 39 estimates the wind direction and the wind speed based on the association and the acceleration detected by the acceleration sensor 14A. Such association may be represented in data in a table format or in numerical formulas”; Here the predetermined format can be a format of a report - para 0071 – “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format”).
Mukai is silent on:
“using the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information”.
However, Russell discloses:
“using the plurality of sensor devices associated with the UAS, wherein the data includes the actual weather measurements and the information”  (Col. 11, ll. 4 - 8 - UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”);  Col. 16, ll. 3-8 – “An example container 600 may include various types of sensors 610. Such sensors and sensor systems may facilitate detection of one or more types of disaster events, among other possible functionality. For example, container 600 may include one or more anemometers, which are operable to measure wind speed and/or direction at or near the container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 18: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that schedules the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the scheduling of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0070 – “the control unit 21 displays a map image 50 on the display unit 25 based on the golf course data stored in the storage unit 22, and receives a measuring position specified by a user based on a signal from the operation unit 24 (S1). In this embodiment, an altitude of a measuring position is set to a predetermined value, and thus the user uses the map image 50 to specify latitude/longitude information”; para 0071 - “The control unit 21 sends a movement instruction to the UAV 10 to move to the measuring position specified by the user (S2). The movement instruction may be made by data in a predetermined format. In S2, referring to the golf course data, the control unit 21 acquires, as the measuring position, the latitude/longitude information associated with the two-dimensional coordinates specified by the user on the screen and the predetermined altitude information, and then sends the movement instruction”).
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
However, Russell discloses:
“utilizing the plurality of sensor devices associated with the UAS” Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 19: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
”further including an executable portion that redirects the UAS to operate in the selected location and altitude, wherein the determining of the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurs after the redirecting of the UAS to operate in the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0078 – “the control unit 21 estimates a wind direction and a wind speed (S10). In S10, the control unit 21 estimates the wind direction and the wind speed based on the method described by referring to FIG. 5. The control unit 21 displays the wind direction and the wind speed estimated in S10 on the display unit 25 (S11), and the processing terminates.”).  
Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
However, Russell discloses:
“utilizing the plurality of sensor devices associated with the UAS” Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Regarding Claim 20: Mukai/Russell combination discloses the computer program product of claim 15 (see the rejection of Claim 15).
Mukai further teaches:
“further including an executable portion that determines the micro-weather conditions utilizing the plurality of sensor devices associated with the UAS occurring while the UAS is traveling within the selected location and altitude” (Figs. 6 and 7; para 0072 – “When the UAV 10 receives the movement instruction, the control unit 11 moves the UAV 10 to the measuring position specified by the user (S3). In S3, the control unit 11 sets the latitude/longitude information and the altitude information included in the movement instruction as a destination, and starts moving the UAV 10”; para 0076 – “The control unit 11 may send acceleration to the user terminal 20 at any time”).
   Mukai is silent on:
“utilizing the plurality of sensor devices associated with the UAS”.  
However, Russell discloses:
“utilizing the plurality of sensor devices associated with the UAS” Col. 11, ll. 4 - 8 - “UAV 500 may be equipped with one or more sensory systems, such as, for example, imaging system(s) 508, a directional microphone array (not shown), ultrasonic sensors 504, infrared sensors (not shown), and/or other sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, by one or more processors, for using an unmanned aerial system (UAS), disclosed by Mukai, as taught by Russell, in order to improve the determination of micro-weather condition for the specific local site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170263133 discloses method and programming instructions for the drone sent to the location of estimated weather conditions.
US20180364714 discloses the weather based object protection utilizing drones, with the determination of risk threshold for the object.
US9977963 discloses UAVs tracking the weather condition including large-are wildland fires.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863